Exhibit 10.1

 

AMENDMENT NO. 3 TO REVOLVING CREDIT AGREEMENT

This AMENDMENT NO. 3 TO REVOLVING CREDIT AGREEMENT (this "Amendment") is dated
as of November 18, 2005, by THE PACIFIC LUMBER COMPANY, a Delaware corporation
("Palco"), THE BRITT LUMBER CO., INC., a Delaware corporation ("Britt" and
together with Palco, the "Borrowers"), the Loan Parties signatory hereto, THE
CIT GROUP/BUSINESS CREDIT, INC., as administrative agent (the "Administrative
Agent") for itself and the Lenders under and as defined in the Credit Agreement
(as hereinafter defined), and the Lenders. Unless otherwise specified herein,
capitalized terms used in this Amendment shall have the meanings ascribed to
them by the Credit Agreement.

RECITALS

WHEREAS, the Borrowers, the Administrative Agent and the Lenders have entered
into that certain Revolving Credit Agreement, dated as of April 19, 2005 (as
amended, supplemented, restated or otherwise modified from time to time, the
"Credit Agreement");

WHEREAS, the parties hereto have agreed to, among other things, increase
permitted unsecured debt by $6,000,000 which may be used to prepay the Loans;

NOW THEREFORE, in consideration of the foregoing recital, mutual agreements
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Administrative Agent and
Lenders hereby agree as follows:

SECTION 1.    Amendment to Section 5.04(d). Section 5.04(d) of the Credit
Agreement is hereby amended and restated to read in its entirety as follows:

"(d)        concurrently with any delivery of financial statements under
paragraph (a), (b) or (c) above, (i) a certificate of the accounting firm (in
the case of paragraph (a)) or Financial Officer (in the case of paragraph (b))
opining on or certifying such statements and certifying that no Event of Default
or Default has occurred or, if such an Event of Default or Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto (which certificate, when furnished by
an accounting firm, may be limited to providing negative assurances regarding
financial covenants related to accounting matters and disclaim responsibility
for legal interpretations) and (ii) a certificate executed by any officer of
PALCO setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating compliance with the covenants contained in
Sections 6.10 and 6.11;"

SECTION 2.    Amendment to Section 6.01(i). Section 6.01(i) of the Credit
Agreement is hereby amended and restated to read in its entirety as follows:

"(i) other unsecured Indebtedness of the Borrowers or the Subsidiaries in an
aggregate amount not to exceed $6,500,000 at any time outstanding; provided,
however

 



 


--------------------------------------------------------------------------------



 

that such unsecured Indebtedness does not mature, and no payments of any kind
may be made on or with respect thereto, until six (6) months after the Maturity
Date."

SECTION 3.    Effectiveness. The effectiveness of this Amendment is subject to
the satisfaction of each the following conditions precedent:

(a)          this Amendment shall have been duly executed and delivered by the
Borrower, the Loan Parties, the Administrative Agent and each Lender; and

(b)          the representations and warranties contained herein shall be true
and correct in all respects.

SECTION 4.    Representations and Warranties. In order to induce the
Administrative Agent and each Lender to enter into this Amendment, each Loan
Party hereby represents and warrants to the Administrative Agent and each
Lender, which representations and warranties shall survive the execution and
delivery of this Amendment, that:

(a)          all of the representations and warranties contained in the Credit
Agreement and in each Loan Document are true and correct as of the date hereof
after giving effect to this Amendment, except to the extent that any such
representations and warranties expressly relate to an earlier date;

(b)          the execution, delivery and performance by such Loan Party of this
Amendment has been duly authorized by all necessary corporate action required on
its part and this Amendment, and the Credit Agreement is the legal, valid and
binding obligation of such Loan Party enforceable against such Loan Party in
accordance with its terms, except as its enforceability may be affected by the
effect of bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect relating to or affecting the rights or remedies
of creditors generally;

(c)          neither the execution, delivery and performance of this Amendment
by such Loan Party, the performance by such Loan Party of the Credit Agreement
nor the consummation of the transactions contemplated hereby does or shall
contravene, result in a breach of, or violate (i) any provision of any Loan
Party's certificate or articles of incorporation or bylaws or other similar
documents, or agreements, (iii) any law or regulation, or any order or decree of
any court or government instrumentality, or (iii) any indenture, mortgage, deed
of trust, lease, agreement or other instrument to which any Loan Party or any of
its Subsidiaries is a party or by which any Loan Party or any of its
Subsidiaries or any of their property is bound, except in any such case to the
extent such conflict or breach has been waived herein or by a written waiver
document, a copy of which has been delivered to Administrative Agent on or
before the date hereof; and

 

(d)

no Default or Event of Default has occurred and is continuing.

SECTION 5.

Reference to and Effect Upon the Credit Agreement.

 

(a)          Except as specifically set forth above, the Credit Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed; and

 

 



 


--------------------------------------------------------------------------------



 

 

(b)          The amendment set forth herein is effective solely for the purposes
set forth herein and shall be limited precisely as written, and shall not be
deemed to (i) be a consent to any amendment, waiver or modification of any other
term or condition of the Credit Agreement or any other Loan Document, (ii)
operate as a waiver or otherwise prejudice any right, power or remedy that the
Administrative Agent or the Lenders may now have or may have in the future under
or in connection with the Credit Agreement or any other Loan Document or (iii)
constitute a waiver of any provision of the Credit Agreement or any Loan
Document, except as specifically set forth herein. Upon the effectiveness of
this Amendment, each reference in the Credit Agreement to "this Agreement",
"herein", "hereof" and words of like import and each reference in the Credit
Agreement and the Loan Documents to the Credit Agreement shall mean the Credit
Agreement as amended hereby. This Amendment shall be construed in connection
with and as part of the Credit Agreement.

SECTION 6.    Costs And Expenses. As provided in Section 9.05 of the Credit
Agreement, the Borrower agrees to reimburse Administrative Agent for all fees,
costs, and expenses, including the reasonable fees, costs, and expenses of
counsel or other advisors for advice, assistance, or other representation in
connection with this Amendment.

SECTION 7.    Reaffirmation of Guaranties. The Loan Parties signatory hereto
hereby reaffirm their Guarantees of the Obligations, taking into account the
provisions of this Amendment.

SECTION 8.    GOVERNING LAW. THIS WAIVER SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK.

SECTION 9.    Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute part of this
Amendment for any other purposes.

SECTION 10.                Counterparts. This Amendment may be executed in any
number of counterparts, each of which when so executed shall be deemed an
original, but all such counterparts shall constitute one and the same
instrument.

(signature page follows)

 

 



 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first written above.

BORROWERS:

 

THE PACIFIC LUMBER COMPANY

 

By:       /s/ GARY L. CLARK                                         

Name:   Gary L. Clark                                                   

Title: Vice President Finance & Admin. and CFO





 

BRITT LUMBER CO., INC.



By:      /s/ GARY L. CLARK                                        

Name:   Gary L. Clark                                                   

Title: Vice President Finance and Admin. and CFO

 

THE CIT GROUP/BUSINESS CREDIT, INC., as Administrative Agent and Lender

 

By:       /s/ ANTHONY LAVINIO                                   

Name:   Anthony Lavinio                                                

Title:     Vice President                                                     

 

 

 

 

 

 

 

 

 



 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above by below Persons in their capacity as Loan Parties and not as a
Borrower.

SALMON CREEK LLC

 

By:       /s/ GARY L. CLARK                                   

Name:   Gary L. Clark                                               

Title:     President and CEO                                     

 

SCOTIA INN INC.

 

By:       /s/ GARY L. CLARK                                     

Name:   Gary L. Clark                                                  

Title: Vice President Finance and Admin. and CFO

 

 

MAXXAM GROUP INC.

 

By:       /s/ GARY L. CLARK                                   

Name:   Gary L. Clark                                               

Title:     Vice President and CFO                           

 

 

 

 

 

 

 

 

 

 

CH\803714.1

 

 

 